Hamilton App. No. C-971028. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated at page 18 of the court of appeals’ opinion filed November 6,1998:
“The rule of law on which the conflict exists is whether the language ‘in an area zoned for residential use,’ as used in R.C. 519.211(B)(1)(c), means an area zoned as a residential district *1486primarily for residential use or an area which, regardless of its zoned designation, permits residences within its boundaries.”
Pfeifer and Lundberg Stratton, JJ., would accept this cause and hold it for the decision in 98-46, Campanelli v. AT & T Wireless Serv., Stark App. Nos. 1997CA00109 and 1997CA00110.
Resnick, J., not participating.
The conflict case is AT & T Wireless PCS, Inc. v. Beavercreek Twp. Bd. of Zoning Appeals (Oct. 9, 1998), Greene App. No. 98CA18, unreported, 1998 WL 698374.